[Cite as State v. Greenlee, 2011-Ohio-3692.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 96002




                                        STATE OF OHIO

                                                 PLAINTIFF-APPELLANT

                                                   vs.


                                    ROBERT GREENLEE

                                                 DEFENDANT-APPELLEE



                                               JUDGMENT:
                                                AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-537180

        BEFORE:             Sweeney, P.J., Cooney, J., and S. Gallagher, J.
                                       2
       RELEASED AND JOURNALIZED:          July 28, 2011

ATTORNEYS FOR APPELLANT

William D. Mason, Esq.
Cuyahoga County Prosecutor
By: Matthew Waters, Esq.
Assistant County Prosecutor
8 Floor, Justice Center
 ht




1200 Ontario Street
Cleveland, Ohio 44113

ATTORNEY FOR APPELLEE

Jeffrey P. Hastings, Esq.
50 Public Square, Suite 3300
Cleveland, Ohio 44113-2289




JAMES J. SWEENEY, P.J.:

       {¶ 1} The state of Ohio appeals the trial court’s order dismissing the

indictment     against    defendant-appellee,   Robert    Greenlee   (“defendant”)

pursuant to Crim.R. 12(C)(1) and (2). For the reasons that follow, we affirm.
                                      3
      {¶ 2} Defendant was charged with one count of failure to register in

violation of R.C. 2950.06(F) and failure to provide notice of change of address

in violation of R.C. 2950.05(E)(1), which are felonies of the fourth degree.

      {¶ 3} The felony charges were predicated on defendant’s juvenile

delinquency adjudication in Iowa for the crime of assault pursuant to I.C.A.

§708.1(1) and 708.2(4). The state maintains that the Iowa adjudication was

the substantial equivalent of a gross sexual imposition conviction under Ohio

law and thus a sexually oriented offense. Defendant maintains it was not.

      {¶ 4} The trial court determined that defendant’s adjudication for

assault in Iowa was not substantially equivalent to a “sexually oriented

offense” as defined under Ohio law.         The state’s appeal presents two

assignments of error that both challenge the court’s decision to dismiss the

indictment and are addressed together.

      {¶ 5} “I: The trial court erred in granting defendant-appellee’s motion

to dismiss because summary judgment is not permitted in criminal cases.

      {¶ 6} “II: The trial court erred in granting defendant-appellee’s motion

to dismiss because the underlying crime is a sexually oriented offense subject

to reporting requirements.”

      {¶ 7} “A pretrial motion must not involve a determination of the

sufficiency of the evidence to support the indictment. If the indictment is
                                      4

valid on its face, a motion to dismiss should not be granted.” State v. Preztak,

181 Ohio App. 3d 106, 2009-Ohio-62, 907 N.E.2d 1254, ¶ 12, citing State v.

Eppinger, 162 Ohio App. 3d 795, 2005-Ohio-4155, 835 N.E.2d 746. This court

recently noted “that a court may consider material outside the face of the

indictment if the ‘motion did not embrace what would be the general issue at

trial.’” State v. Ortega-Martinez, Cuyahoga App. No. 95656, 2011-Ohio-2540,

¶15, quoting, State v. Brady, 119 Ohio St. 3d 375, 2008-Ohio-4493, 894 N.E.2d
671, ¶18; Crim.R. 12(C). “The court may consider briefs, affidavits, testimony,

and other exhibits in deciding the motion.         However, a court may not

determine a pretrial motion to dismiss if it requires the trial court to also

determine the general issue for trial.”

      {¶ 8} In Ortega-Martinez, this Court determined that the trial court

properly dismissed an indictment for failure to register that was predicated

upon an unconstitutional reclassification of him under the Adam Walsh Act

and, therefore, “did not require a determination of the factual issue for trial.”

Id. at ¶16. Likewise, the trial court in this case was not determining the

factual issue for trial, that is whether or not defendant failed to verify his

address or failed to provide notice of his change of address.        Similar to

Ortega-Martinez, the trial court was determining whether the indictment was
                                        5
valid on its face, i.e., whether the underlying offense actually constituted a

sexually oriented offense as required to state an indictable offense.

      {¶ 9} This court has held that an unlawful reclassification under Ohio’s

AWA cannot serve as the predicate for the crime of failure to verify. State v. Smith,

Cuyahoga App. No. 92550, 2010-Ohio-2880, ¶29; State v. Page, Cuyahoga App. No.

94369, 2011-Ohio-83.

      {¶ 10} Even   if defendant’s adjudication in Iowa is substantially

equivalent to some sexually oriented offense as defined by Ohio law, the

dismissal of the indictment was proper because it was predicated on an

unlawful reclassification under the AWA.                 Defendant contends the

dismissal of the indictment was also proper pursuant to State v. Smith,

Cuyahoga App. No. 92550, 2010-Ohio-2880. To the extent that defendant was

reclassified under the provisions of Ohio’s Adam Walsh Act as prohibited by

State v. Bodyke, 126 Ohio St. 3d 266, 2010-Ohio-2424, 933 N.E.2d 753, the

reclassification cannot serve as a predicate for the indictment. Id. at ¶29.

This court has held that it is improper to reclassify a person under Ohio’s

Adam Walsh Act notwithstanding that the sexually oriented conviction

occurred out of state. See Majewski v. State, Cuyahoga App. Nos. 92372 and

92400,   2010-Ohio-3178,     appeal    not    allowed,   127   Ohio   St.3d    1462,

2010-Ohio-6008, 938 N.E.2d 364 (Table).
                                     6
     {¶ 11} The assignments of error are overruled.

        a. Judgment affirmed.

     It is ordered that appellee recover of appellant costs herein taxed.

     The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the

Common Pleas Court to carry this judgment into execution.

     A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.




JAMES J. SWEENEY, PRESIDING JUDGE

COLLEEN CONWAY COONEY, J., and
SEAN C. GALLAGHER, J., CONCUR